J-S46013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES DOBBINS                            :
                                               :
                       Appellant               :   No. 2677 EDA 2018

      Appeal from the Judgment of Sentence Entered September 10, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002821-2015,
                           CP-51-CR-0003983-2015


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 31, 2020

        Appellant, Charles Dobbins, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas on September 10,

2018, following his conviction for criminal solicitation-statutory sexual assault,

and related sexual offenses with minors, based on conduct with his girlfriend’s

daughter and his own daughter. Dobbins raises a challenge to the admission

of third party testimony as well as a challenge to the sufficiency of the

evidence to support all of his convictions. We affirm.

        The trial court summarized the factual history of this case as follows.

        In 2014, S.E., resided with her mother and [Dobbins], who was
        dating S.E.’s mother. [Dobbins] had a daughter named M.W.,
        [whom] S.E. considered her step-sister because of the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S46013-19


     relationship between her mother and [Dobbins]. S.E. and M.W.
     often played together and M.W. often stayed at S.E.’s house. M.W.
     slept either in S.E.’s room or in [Dobbins’] bedroom when she did
     so.

     During the summer of 2014, [Dobbins] began trying to spend time
     alone with S.E. late at night after everyone went to bed. The first
     two times [Dobbins] did so, he asked S.E. to watch a movie with
     him and thereafter asked her to listen to some music. She turned
     down his requests.

     Subsequent thereto, S.E. was alone in her room asleep when
     [Dobbins] entered her room and laid down on top of her under her
     blanket and began sucking in her chest area. [Dobbins’] actions
     awakened S.E. and she ordered [Dobbins] to leave her room,
     which he did immediately. On September 21, 2014, [Dobbins]
     thereafter again entered [S.E.’s] room late at night and began
     shaking her legs, arms, and thighs. When S.E. woke up, [Dobbins]
     offered S.E. $50.00 for a kiss and $100.00 to have sex with him.
     [S.E.] rejected [Dobbins’] offer and told him to leave. [Dobbins]
     immediately left the room. After [Dobbins] did so, S.E. used
     various items, including a chair, to barricade the door to her
     bedroom, something she did the first three times [Dobbins]
     entered her room. S.E. told her mother about what [Dobbins] was
     doing, but did not go into detail.

     The next morning, S.E. went to her sister, V.E.’s house. Upon
     arriving, she hugged V.E. but did not tell her about what [Dobbins]
     had done to her. S.E. then went upstairs and told her other sister
     D.B., about what [Dobbins] had done to her the previous evening.
     D.B. told S.E., who became visibly upset, that she had to tell V.E.
     about what occurred. Although she was reluctant to do so, S.E.
     did so. When she did, V.E. and her brother, who was also at her
     sister’s house, began yelling and screaming as did others who
     were present.

     Eventually, several persons, including S.E., returned to S.E.’s
     house. V.E. called the police and they arrived shortly thereafter
     and S.E. told them what [Dobbins], who was in his bedroom when
     the police arrived, had done. S.E. thereafter gave police a formal
     statement setting forth [Dobbins’] actions.

     T.E., S.E.’s mother, testified that S.E. told her about [Dobbins’]
     actions and behavior at some point in the summer of 2014. T.E.


                                    -2-
J-S46013-19


     confronted [Dobbins] and he denied having done what S.E.
     accused him of doing.

     On the day the police were called, S.E. told her that [Dobbins] had
     entered her room the previous night and solicited her to have sex
     with him. V.E. also told her about what S.E. had said in [Dobbins’]
     presence and [Dobbins] remained silent. T.E. went to the police
     station with her daughter that day and when she returned home,
     [Dobbins] was packing his belongings. Approximately a week later
     T.E. learned that [Dobbins] had left Philadelphia.

     V.E. confirmed that S.E. told her about the incident. She also
     indicated that when she was in her twenties, [Dobbins] twice
     offered her money to have sex with him and she turned him down.
     She told her mother about the offer and her mother said that she
     would take care of it.

     M.W. confirmed that in the summer of 2014, when she was
     fourteen, she often stayed at [Dobbins’], S.E.’s and T.E.’s
     residence and either slept in S.E.’s room or with [Dobbins]. On
     every other weekend, when she slept with [Dobbins] in his bed,
     [Dobbins] would touch her vagina and buttocks over her clothes
     while she was sleeping. M.W. would wake up during the episodes
     and would roll over to signal [Dobbins] that she was awake in an
     effort to get him to stop. [Dobbins] twice told her to be quiet when
     she began crying, and not tell anyone. On one occasion, [Dobbins]
     gave her money the morning after one of the episodes to pay for
     the ride back to her mother’s residence. M.W. told her mother
     what was happening with [Dobbins] when M.W. was being treated
     at a hospital for an accidental injury.

     L.W., M.W.’s mother, learned that [Dobbins] had done something
     to M.W. in September of 2014 after M.W. told a nurse about
     [Dobbins]’s activities while she was being treated for injuries
     suffered in an accident. L.W. then learned from M.W. that on one
     occasion, when she slept in [Dobbins’] bedroom, [Dobbins]
     touched her breasts and vaginal area over her clothes while she
     was asleep.[] Her daughter also told her that [Dobbins] offered
     her to have money for sex with him. L.W. thereafter called T.E.
     and T.E. filled her in about what [Dobbins] had done to S.E. She
     thereafter learned that [Dobbins] had left Philadelphia and was
     living in South Carolina, where [Dobbins] was eventually taken
     into custody pursuant to a warrant and then extradited to
     Philadelphia.

                                    -3-
J-S46013-19



Trial Court Opinion, 2/7/2019, 2-5 (citations to the record omitted).

       Dobbins was subsequently charged at CP-51-CR-0002821-2015 with

criminal solicitation-statutory sexual assault, unlawful contact with a minor,

corruption of minors, and endangering the welfare of children. He was further

charged at CP-51-CR-0003983-2015, with criminal solicitation-rape of a child,

unlawful contact with a minor-sexual assault, criminal solicitation-incest,

corruption of minors, endangering the welfare of children, indecent assault of

a person less than 13 years of age, and simple assault.

       In June of 2018, after a waiver trial on both sets of charges,1 Dobbins

was found guilty of the above listed charges. In September 2018, Dobbins

was sentenced to an aggregate five to ten years’ incarceration followed by ten

years’ probation at docket CP-51-CR-0002821-2015, and a consecutive eight

to sixteen years’ incarceration followed by ten years’ probation at docket CP-

51-CR-0003983-2015.

       Dobbins then filed this timely appeal by filing a notice of appeal at both

trial court docket numbers, each with a different time stamp, and each listing

both trial court docket numbers.

       In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court held, prospectively, that “where a single order resolves issues arising



____________________________________________


1Dobbins testified on his own behalf at trial, denying touching either S.E. or
M.W., soliciting S.E. for sex, or going into S.E.’s bedroom.

                                           -4-
J-S46013-19


on more than one docket, separate notices of appeal must be filed for each

case.” Id. at 971. “The failure to do so requires the appellate court to quash

the appeal.” Id. at 976-977; see also Pa.R.A.P. 341, Official Note.

      A divided three-judge panel of this Court then filed a published opinion

in Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super. 2019), construing

Walker to mean that “we may not accept a notice of appeal listing multiple

docket numbers, even if those notices are included in the records of each

case.” Creese, 216 A.3d at 1144. Instead, the panel concluded “a notice of

appeal may contain only one docket number.” Id. (emphasis added). The

panel quashed the appeal. Neither party filed a petition for allowance of appeal

with the Supreme Court, rendering Creese a final disposition and setting

precedent in this Court.

      Our Court recently granted en banc review to decide whether Walker

and Rule 341 dictate that only one number may appear on a notice of appeal.

In an opinion filed in July 2020, this Court expressly overruled Creese’s

determination that “a notice of appeal may contain only one docket number.”

Commonwealth v. Johnson, ___ A.3d.___ (Pa. Super. 2020) at *___.

      We observed that Rule 341 and Walker make no mention of case

numbers on a notice of appeal. See id. To be sure, the error in Walker was

the filing of a single notice of appeal affecting multiple cases and several

defendants. The bright-line rule set forth in Walker only required an appellant




                                     -5-
J-S46013-19


to file a “separate” notice of appeal for each lower court docket the appellant

was challenging.

      Here, it appears Dobbins filed a separate notice of appeal for both

dockets below, because both notices have different time stamps. The fact that

the notices contained both lower court numbers is of no consequence. Indeed,

the Rules of Appellate Procedure are to be liberally construed to effectuate

justice. Pa.R.A.P. 105(a); see also Pa.C.S.A. § 1928(c). We should not

invalidate an otherwise timely appeal based on the inclusion of multiple docket

numbers, a practice that the Rules themselves do not expressly forbid.

Therefore, we decline to quash this appeal and will review the merits of

Dobbins’ claim.

      Dobbins presents two questions for our review on appeal:

      1. Did the court err by overruling defense [counsel’s objection] to
      an individual not a complainant testifying [ ] that when she was
      an adult Appellant Dobbins offered her money to have sex?

      2. Was the evidence insufficient to convict Charles Dobbins of any
      charges?

Appellant’s Brief, at 3 (unnecessary capitalization omitted).

      In his first issue on appeal, Dobbins argues the trial court abused its

discretion by allowing V.E., one of Dobbins’ girlfriend’s adult daughters, to

testify that Dobbins offered her money in exchange for sex. Specifically, he

argues the testimony was not relevant in a case where the two victims were

young minors, and the prejudicial effect was not harmless error.




                                     -6-
J-S46013-19


      The standard of review for challenges to the admissibility of evidence is

settled:

      The admission of evidence is solely within the discretion of the
      trial court, and a trial court’s evidentiary rulings will be reversed
      on appeal only upon an abuse of that discretion. An abuse of
      discretion will not be found based on a mere error of judgment,
      but rather occurs where the court has reached a conclusion that
      overrides or misapplies the law, or where the judgment exercised
      is manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015) (citations and

quotation marks omitted). Finally, “[t]o constitute reversible error, an

evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.” Commonwealth v. Lopez, 57 A.3d 74, 81 (Pa.

Super. 2012) (citation omitted).

      After careful review, we find the trial court thoroughly and adequately

addressed this issue in its Rule 1925(a) opinion. Accordingly we adopt the trial

court’s reasoning. See Trial Court Opinion, 2/7/2019, at 5-11. The fact that

V.E. was an adult at the time Dobbins solicited her is not sufficient on its own

to effect the analysis, as we conclude that the circumstances of V.E.’s

testimony is sufficiently similar to the two cases at hand. The incidents reflect

a clear pattern where Dobbins was legitimately in each victim's home; each

victim was either related to Dobbins or to his then-girlfriend; Dobbins was

cognizant that each victim was alone; and Dobbins offered each victim money

in exchange for sex. Dobbins’ first claim on appeal merits no relief.




                                      -7-
J-S46013-19


         In his second issue on appeal, Dobbins argues the evidence presented

at trial was insufficient to support the verdict. We are constrained to conclude

that Dobbins’ sufficiency claim is waived, as his Rule 1925(b) statement did

not adequately identify the errors that he intended to challenge on appeal.

         It is well-established that any issue not raised in a Rule 1925(b)

statement will be deemed waived for appellate review. See Commonwealth

v. Lord, 719 A.2d 306, 309 (Pa. 1998). Further, an appellant’s concise

statement must identify the errors with sufficient specificity for the trial court

to identify and address the issues the appellant wishes to raise on appeal. See

Pa.R.A.P. 1925(b)(4)(ii) (requiring a Rule 1925(b) statement to “concisely

identify each ruling or error that the appellant intends to challenge with

sufficient detail to identify all pertinent issues for the judge”). A Rule 1925(b)

concise statement that is too vague can result in waiver of issues on appeal.

See Commonwealth v. Dowling, 778 A.2d 683, 686-687 (Pa. Super. 2001)

(“a concise statement which is too vague to allow the court to identify the

issues raised on appeal is the functional equivalent of no concise statement at

all”).

         If Appellant wants to preserve a claim that the evidence was
         insufficient, then the 1925(b) statement needs to specify the
         element or elements upon which the evidence was insufficient.
         This Court can then analyze the element or elements on appeal.
         [Where a] 1925(b) statement [ ] does not specify the allegedly
         unproven elements[,] ... the sufficiency issue is waived [on
         appeal].




                                      -8-
J-S46013-19


Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015) (citation

omitted).

      In this case, Dobbins’ Rule 1925(b) statement is a blanket statement,

declaring that the evidence was insufficient to convict him. See Appellant’s

Rule 1925(b) Statement, 12/20/2018, at 2. Without specifying which of his

convictions he is challenging, he simply claims there was no physical evidence,

no prompt complaint, and that the disclosure by the two complainants

happened at different times, well after the alleged incidents, none of which

are elements of his crimes. See id. The statement fails to “specify the element

or elements upon which the evidence was insufficient” to support Dobbins’

convictions. Thus, we must conclude that Dobbins’ sufficiency of the evidence

claim is waived on appeal. See Commonwealth v. Williams, 959 A.2d 1252,

1257-1258 (Pa. Super. 2008).

      Further, although Dobbins phrased this claim as a challenge to the

sufficiency of the evidence, in actuality, we find his claim to be a challenge to

the weight of the evidence. Dobbins’ argument does not focus at all on the

Commonwealth’s failure to prove any particular element of the crimes he was

convicted for. Rather, he focuses on the fact that they did not report the

allegations right away, and that their testimony was not adequate. See

Appellant’s Brief, at 29-32. This is a challenge not to the sufficiency of the

evidence, but to its weight. See Commonwealth v. Wilson, 825 A.2d 710,

713-714 (Pa. Super. 2003) (“A sufficiency of the evidence review, however,


                                      -9-
J-S46013-19


does not include an assessment of the credibility of the testimony offered by

the Commonwealth.”) By making this argument, Dobbins “has blurred the

concepts of weight and sufficiency of the evidence.” Id., at 714. The trial

court, as fact finder, was free to credit the testimony of the victims.

      A challenge to the weight of the evidence must, in the first instance, be

presented to the trial court. See Commonwealth v. Rivera, 983 A.2d 1211,

1225 (Pa. Super. 2009). As Dobbins did not raise a challenge to the weight of

the evidence in the trial court, any such claim is waived for purposes of this

appeal. See Commonwealth v. Priest, 18 A.3d 1235, 1239 (Pa. Super.

2011). Thus, Dobbins’ second issue on appeal would merit no relief in any

event.

      As we find neither of Dobbins’ issues on appeal merit relief, we affirm

the judgment of sentence.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/20




                                     - 10 -